By the Court, Savage, C. J.
The relator is entitled to his deed. Wiley’s judgment, by the sale under his execution at a sum beyond the amount thereof, became satisfied, pun he was no longer a judgment creditor, having a Men upon the land sold at the previous sale, under which the relator claims. Had the premises been purchased by a stranger instead of the plaintiff in the execution, such would have been the effect, and whether he or another became the purchaser, cannot alter the rights of the relator. A sale of land under an execution, extinguishes the lien of the judgment on the land sold. (8 John’s R. 334. See also 4 Cowen, 417, and 7 Cowen, 21.) Let a mandamus issue.